 
 
IV 
108th CONGRESS
2d Session
H. RES. 555 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2004 
Mr. Meeks of New York submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the heartfelt sympathy of the House of Representatives for the victims of the earthquake on February 24, 2004, near Al Hoceima, Morocco, and for other purposes. 
 
Whereas approximately 600 men, women, and children perished in an earthquake that occurred on February 24, 2004, near Al Hoceima, Morocco; 
Whereas approximately 400,000 people living in and around Al Hoceima were affected; 
Whereas the United States Ambassador to Morocco declared a disaster and requested the immediate release of $50,000 in United States humanitarian assistance to Moroccan relief officials to help respond to emergency needs in and around Al Hoceima; 
Whereas the Office of United States Foreign Disaster Assistance in the United States Agency for International Development shipped relief items and dispatched disaster assistance experts to Morocco to assist earthquake victims; 
Whereas the United States worked in close collaboration with the Moroccan Red Crescent Society to provide humanitarian relief; 
Whereas the President, the Secretary of State, and the United States Ambassador to Morocco have expressed condolences on behalf of the people of the United States to King Mohammed VI and the people of Morocco; and 
Whereas the spirit and compassionate conduct of officials of the United States have created tremendous goodwill between Morocco and the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its heartfelt sympathy for the victims of the earthquake on February 24, 2004, near Al Hoceima, Morocco, and their loved ones; and 
(2)expresses its profound gratitude and appreciation for the courageous work of officials of the United States and international aid workers in Morocco in response to the earthquake. 
 
